Order entered May 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00392-CV

                IN THE INTEREST OF M.M.M. AND C.N.M., CHILDREN

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-l7-09018

                                            ORDER
       This is an appeal involving the termination of appellant’s parental rights. Before the

Court is appellant’s May 17, 2019 motion requesting a free copy of the record and an extension

of time to file a brief. We GRANT the motion. We DIRECT the Clerk of this Court to send

appellant a paper copy of the clerk’s record filed on April 4, 2019 and the reporter’s record filed

on May 3, 2019. Appellant shall file his brief on the merits by June 12, 2019.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE